Citation Nr: 0503616	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  98-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945 and from August 1948 to November 1972.  The veteran died 
in 1978.  The appellant is the veteran's son.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  In October 2003 the Board 
remanded the claim for further development.


FINDING OF FACT

The appellant did not become permanently incapable of self-
support prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" of 
the veteran based on permanent incapacity for self-support 
before his eighteenth birthday have not been met.  38 
U.S.C.A. §§ 101(4), 1542, 5107(b) (West 2002); 38 C.F.R. §§ 
3.57, 3.210, 3.315, 3.356 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the claimant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June 1997 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
February 2004, provide explicit notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence will be obtained by VA.

The AOJ provided the claimant a rating decision in June 1997, 
a statement of the case (SOC) in August 1997, and 
supplemental statements of the case (SSOCs) in October 2002 
and August 2004 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claim.  The AOJ wrote to the 
appellant in February 2004 regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate his claim.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in February 2004 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  As for the appellant's 
medical records as a military dependent, the appellant did 
not respond to a December 1997 letter from the AOJ asking him 
to complete and return a form regarding the dates of 
treatment as a military dependent, which was necessary for a 
search for such medical records.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, no further assistance with regard to 
obtaining military dependent medical records is necessary.  
Also, the State of California Department of Corrections 
indicated in March 1999 that the appellant was not 
incarcerated until 1986 and that they did not have any of the 
appellant's medical records from the time that he was two 
years old to the time that he was eighteen years old.  The 
appellant has not identified any other medical treatment.  As 
for a medical examination or opinion, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As for the duty to notify the claimant of an 
inability to obtain identified records, the appellant did not 
respond to the December 1997 development letter.  
Additionally, the AOJ informed the appellant in the October 
2002 SSOC of the response of the State of California 
Department of Corrections.  Thus, there is no other evidence 
to attempt to obtain, especially since the appellant did not 
provide any information regarding dates of treatment as a 
military dependent.

In a January 1997 letter, an April 1997 letter, and the 
February 2004 VCAA letter, the AOJ informed the appellant 
that he may submit evidence regarding his claim.  In a 
December 2004 letter, the AOJ told the appellant to submit 
any additional evidence concerning his claim to the Board.  
In other words, the appellant was in essence told to submit 
any evidence in his possession that pertains to the claim.  
Therefore, any lack of an explicit request to submit any 
evidence in the appellant's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the December 2004 letter, VA informed the appellant that 
his case was being forwarded to the Board and, in effect, 
that VA would not undertake any further development in his 
claim.  Based on the above analysis, the Board finds that VA 
has fulfilled its duty to assist the appellant in the 
development of the claim decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

2.  Helpless Child

Under the applicable criteria, the term "child" includes an 
unmarried person who is a legitimate child, was a member of 
the veteran's household at the time of the veteran's death, 
and, before reaching the age of 18 years, became permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defect.  38 U.S.C.A. § 101(4)(A); 38 
C.F.R. §§ 3.57, 3.356.  Regulations state that the child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18.  Dobson v. Brown, 4 Vet. App. 443 (1996).  The 
issue is one of fact premised on competent evidence in the 
individual case.  38 C.F.R. § 3.356(a),(b); Bledsoe v. 
Derwinski, 1 Vet. App. 32, 33 (1990).  In Dobson, the Court 
held that a person may qualify as a "child" under the 
pertinent legal framework if he is shown to have been 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Dobson, 4 Vet. App. at 445.  Essentially, the focus of the 
analysis is on the child's condition at the time of his 
eighteenth birthday.  If the child is shown to have been 
capable of self-support at 18, the Board need go no further.  
If, however, the record reveals that he was permanently 
incapable of self-support at 18, the Board must point to 
evidence that his condition changed since that time.

The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  38 C.F.R. 
§ 3.356(b).  Rating criteria applicable to disabled veterans 
are not controlling.  Id.

Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

3.  Analysis

The appellant was born in March 1955.  In a February 1978 
claim for dependency and indemnity compensation benefits, the 
veteran's spouse reported that the appellant, who was almost 
23 years old, was attending school regularly.  VA records 
reflect that the appellant received VA education benefits in 
1977, 1980, and 1981.  In a January 1994 statement, the 
appellant reported that he had attended school at a community 
college.  While the appellant has claimed that he is 
seriously disabled, there is no medical evidence showing that 
he became permanently incapable of self-support prior to 
attaining the age of eighteen.  In that regard, there are no 
medical records in the claims file, much less ones regarding 
the appellant's childhood.  While the appellant has reported 
that he received medical treatment as a military dependent, 
he did not report the requested dates of treatment, which was 
necessary for a search for his medical records.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  The claim is denied. 


ORDER

The claim of permanent incapacity for self-support for the 
appellant prior to attaining the age of eighteen is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


